DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Amendment filed on 7/21/2022.
Claims 1 – 9 are pending.
Drawings
The corrected drawings were received on 7/21/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 9, same reasons of Action sent on 7/1/2022.
The closest references are found based on the updated search:
Hasegawa et al. (US 6,288,597 B1) discloses wherein said resistor circuit comprises a first resistor and a second resistor, connected to each other in series, and a third resistor connected between a junction point of said first resistor and said second resistor and the insulated gate electrode of said second semiconductor element, wherein said first semiconductor element, second semiconductor element, said second resistor and said third resistor are all arranged in a common semiconductor module, and wherein the gate terminal and the auxiliary terminal are located outside said semiconductor module (see claim 11).
G.F. Rogers (US 3,213,299) suggests  a field-effect transistor having first and second electrodes formed on a substrate of semiconductor material and a gate electrode insulated trom said sub-strate, said substrate of semiconductor material being provided with an electrode, said first and second electrodes defining a current path, said gate and substrate electrodes controlling the resistance exhibited by said current path as a function of the voltage applied to at least one of said gate and substrate elec-trodes, a pair of signal input terminals, a pair of signal output terminals (see claim 13).
Sempel (US 4,423,387) teaches a current source arrangement comprising a semiconductor substrate on which are formed first and second insulated gate field effect transistors with interconnected gate electrodes, means connecting the first transistor in a first series circuit with a first resistor between a first terminal and a common terminal, means connecting said second transistor in a second series circuit with a second resistor between a second terminal and the common terminal, the first FET having its drain and gate electrodes interconnected to form a diode and having a second gate terminal coupled to said substrate in an area adjacent to the first FET to form therewith a junction FET in parallel with the first FET, said second gate terminal being connected to the source electrode of the second FET to form an active negative feedback circuit from which a current is supplied to the second resistor in a sense to counteract a variation of voltage across the second resistor relative to the voltage across the first resistor (see claim 18).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 9, therefore claims 1 – 9 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/30/2022